DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I, Figures 1A-1D,
Species II, Figure 2A,
Species III, Figure 2B,
Species IV, Figure 2C. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1 and 14 appear generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species I-IV each include technical features such as a sensor configuration (20) with four sensors spaced apart by 90 degrees in a circle, and an analog frontend circuit (23).  However, these features are not special technical features because Oohira (US 2006/0028204 A1) discloses in Figure 6 that it is known to place at least four sensors (10) spaced 90 degrees apart in a circle, and to connect these elements to an analog frontend circuit (30) that includes a chopper circuit (Paragraph [0076]).  While the specifics of the analog frontend circuit are not disclosed in Oohira, Motz et al. (Motz) (US 2003/0225539 A1) discloses in Figure 3 and paragraph [0049] that the analog frontend circuit includes a chopper buffer (46) coupled to its input side of the sensors and a filter (42) coupled to the output of the chopper buffer. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Oohira to include the analog frontend circuit includes a chopper buffer coupled to its input side of the sensors and a filter coupled to the output of the chopper buffer as taught by Motz in order to advantageously utilize a low temperature drift, low noise and high common-mode suppression and low input currents device (Paragraph [0049]) that can therefore minimize error and provide a more precise signal that better represents the output of the sensors, and to provide a further minimization of error by removing unwanted frequencies that therefore allows for less processing and less error.
The remaining features of each species are, in the combination shown in each figure, unique to each species that represents a special technical feature.
Species I requires the special technical feature of two analog to digital converters (15),(22), that receive the output of the analog frontend circuit, and provide their outputs directly to the position calculation unit (16).  Position calculation unit (16) then provides one output as the position signal SP on terminal (19), and a second output as signal SM on terminal (18) which is provided to a control unit (44), gain control unit (30), boost unit (35), and diagnostic unit (40).  Gain control unit (30), boost unit (35), and diagnostic unit (40), each respective provide signals SG, STI, and SBO, which are used to form signal SF which is used to set a parameter of the sensor array including four sensors.
Species II requires the special technical feature of one analog to digital converter (15), that receives the output from the analog frontend circuit, and provides an output directly to the position calculation unit (16).  The position calculation unit (16) provides an output SM directly to an automatic gain control block (64), which provides a feedback signal SFE to the analog frontend.  The position calculation unit (16) further provides an output SP to an output interface (68). The device further includes a high voltage protection circuit (73) and oscillator (74), and a sensor array including four sensors.
Species III requires the special technical feature of one analog to digital converter (15), that receives the output from the analog frontend circuit, and provides an output directly to digital circuit (97).  An output from the digital circuit (97) is provides to an offset compensation unit (102), which provides an output to a compensation DA converter (103), which provides an output coupled between the analog frontend and the analog to digital converter.  The digital circuit (97) provides an output to position calculation unit (16), which provides a position signal at output (17), and a signal SM which is provided to AGC control unit (30), boost unit (35), comparison unit (44), and diagnostic unit (40).  Gain control unit (30), boost unit (35), and diagnostic unit (40), each respective provide signals SG, STI, and SBO, are transmitted to DA converter (92), and then transmitted to current source (80).  Current source (80) provides source current signal IS to the sensor array (20) including four sensors.
Species IV requires the special technical feature of a sensor array, an optional dummy sensor (121), a diagnostic unit (40) including a setting memory, a logical gate, and a sequence generator, the diagnostic unit provides an output to a switch (132), gain control unit (30), which provides an output to switch (30), a DA converter (90) receiving the output from switch (132) and being coupled to a reference potential terminal (72) via resistor (136), a summing circuit (130), boost unit (35), the boost unit including a boost detection unit (138) and logical gate (139), another DA converter (91), receiving the output of the boost unit, the another DA converter being coupled to the reference terminal (72) by way of resistor (137), a buffer (131) the buffer receiving the output of the another DA converter, the input of summing circuit receiving the output from DA converter (90) and the buffer (131), and a current source (80), receiving the output from the summing circuit, contrary to that, as shown in FIG. 2B, alternatively, the stimulus signal STI, the gain control signal SG and the boost signal SBO are separately converted from the digital domain into the analog domain and separately converted into three currents which are added to generate the source current IS, the current source coupled to the sensor array.
Species I-IV lack unity of invention because the groups do not share the same or corresponding technical feature.  Each of the above species includes a different combination of processing elements following the output of the sensors or analog frontend as explained above and as seen in the figures.  These species are further distinct based on the disclosure describing each of the above noted species.  Each species therefore discloses a different combination of special technical features that is not found in the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112. The examiner can normally be reached 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858